Name: 93/524/EEC: Commission Decision of 27 September 1993 amending Decision 92/491/EEC on the clearance of the accounts presented by Spain and Italy in respect of the expenditure for 1989 of the EAGGF, Guarantee Section (Only the Spanish and Italian texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  accounting;  Europe
 Date Published: 1993-10-09

 Avis juridique important|31993D052493/524/EEC: Commission Decision of 27 September 1993 amending Decision 92/491/EEC on the clearance of the accounts presented by Spain and Italy in respect of the expenditure for 1989 of the EAGGF, Guarantee Section (Only the Spanish and Italian texts are authentic) Official Journal L 252 , 09/10/1993 P. 0027 - 0029COMMISSION DECISION of 27 September 1993 amending Decision 92/491/EEC on the clearance of the accounts presented by Spain and Italy in respect of the expenditure for 1989 of the EAGGF, Guarantee Section (Only the Spanish and Italian texts are authentic)(93/524/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee, Whereas, by Commission Decision 92/491/EEC (3), amounts relating to the additional levy, totalling Pta 23 419 800 000 for Spain and Lit 896 844 000 000 for Italy, which should have been paid in the milk and milk products sector, were disallowed; whereas the said amounts were charged to Spain and Italy under the Decision in question; whereas the information available to the Commission at the time did not enable it to establish exactly the aforementioned financial corrections; whereas it reserved itself the option of amending the financial corrections under a subsequent clearance of accounts decision; Whereas the Council, at its 1631st meeting, noted the efforts being made by Italy to resolve the problem of compliance with the milk quota system and agreed to consider an increase in the Italian national guarantee quantity of 0,9 million tonnes of milk and to provide Community finance for a programme for the repurchase of reference quantities on the same terms as were already envisaged for Spain and Greece; Whereas following Council Regulation (EEC) No 1560/93 (4) increasing the reference quantities for Italy and Spain, an amendment of Decision 92/491/EEC is necessary; whereas the increase decided by the Council was only justified by objective reasons follwoing a detailed analysis and a re-evaluation of the statistics which formed the basis for the allocation of the global quantities; whereas the objective reasons do not concern only the marketing year 1993/94; whereas the Council also decided to finance part of the repurchase programmes in Italy and Spain, and that financing should be taken into account in calculating the financial correction; Whereas the Commission reserves the possibility to apply a financial correction during the course of a subsequent clearance of accounts corresponding to the total excess deliveries where the effective implementation of the milk quota system in Spain and Italy within the time limit set by the Council is not confirmed by its examinations; whereas this Decision is nonetheless immediately applicable; Whereas the Annex to Decision 92/491/EEC should therefore be amended in respect of Spain and Italy, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/491/EEC is replaced by the Annex hereto in respect of Spain and Italy. Article 2 The amounts of Pta 18 682 814 753 payable to Spain and Lit 722 577 528 000 payable to Italy shall be taken into account as part of the expenditure referred to in Article 3 of Commission Regulation (EEC) No 2776/88 (5) for the first fortnight of October 1993. Article 3 This Decision is addressed to the Kingdom of Spain and the Italian Republic. Done at Brussels, 27 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 298, 14. 10. 1992, p. 23. (4) OJ No L 154, 25. 6. 1993, p. 30. (5) OJ No L 249, 8. 9. 1988, p. 9. ANNEX 'SPAIN /* Tables: see OJ */ /* Tables: see OJ */